Citation Nr: 1029891	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for ulcerative 
colitis, status post colectomy and ileostomy, currently rated as 
30 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to February 
1996.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO continued a 
30 percent disability rating for ulcerative colitis, status post 
colectomy and ileostomy.

In September 2008, the Board remanded the case for the 
development of additional evidence.  The Board is satisfied that 
there has been substantial compliance with the remand directives.  
The Board will proceed with review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The residuals from colectomy and ileostomy including urgent, very 
frequent bowel movements that interfere with daily activities and 
more nearly approximate severe symptoms.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for ulcerative 
colitis, status post colectomy and ileostomy, have been more 
nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7329 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, in letters dated in May 2005, May 2008, and March 
2009, the Veteran was provided notice regarding what information 
and evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The May 2005 letter advised the Veteran to 
submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  
The other letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be veteran specific).  The March 2009 letter also 
advised the Veteran how VA determines effective dates.  The case 
was last adjudicated in a March 2010 supplemental statement of 
the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, 
records from the Social Security Administration, and VA 
examination reports.  

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate that claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting argument and responding to notices.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any error 
in the sequence of events or content of the notices is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Increased Rating

During service, the Veteran received treatment for ulcerative 
colitis.  After service, in 2002, he underwent multiple 
surgeries, including subtotal colectomy, total colectomy, 
ileostomy, formation of a J-pouch, and ileostomy takedown.  In 
February 2003, he filed a claim for service connection for 
ulcerative colitis.  In a July 2003 rating decision, the RO 
granted service connection for ulcerative colitis, status post 
colectomy and ileostomy.  The RO assigned a 30 percent disability 
rating.  In April 2005, the Veteran requested an increased rating 
for ulcerative colitis, status post colectomy and ileostomy.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The RO has evaluated the Veteran's post-surgical intestinal 
disorder under 38 C.F.R. § 4.114, Diagnostic Codes 7323 and 7329 
(2009).  Diagnostic Code 7323 provides for evaluating ulcerative 
colitis as follows:

Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious 
complication as liver abscess  
................................................
.............. 100 percent

Severe; with numerous attacks a year and 
malnutrition, the health only fair during 
remissions  ......................  60 percent

Moderately severe; with frequent exacerbations    
30 percent

Moderate; with infrequent exacerbations  
............ 10 percent

Under Diagnostic Code 7329, resection of the large intestine is 
rated at 40 percent if there are severe symptoms, objectively 
supported by examination, 20 percent with moderate symptoms, and 
10 percent with slight symptoms.  Where residual adhesions 
constitute the predominant disability, the disability is to be 
rated under Diagnostic Code 7301, for adhesions of the 
peritoneum.

Records of VA outpatient medical treatment indicate that in 2004 
the Veteran was found to have anemia.  The anemia was found to 
have resolved later in that year.  In private treatment in 
November 2004, the Veteran reported episodes of abdominal 
distention and vomiting.  The treating physician's impression was 
intermittent obstruction due either to adhesions or a hernia.  In 
VA treatment in December 2004, the Veteran reported having severe 
abdominal pain.  He indicated that a private physician had found 
that he had an incisional hernia.

VA outpatient treatment notes from 2005 forward reflect that the 
Veteran receives monthly injections of vitamin B12, secondary to 
his colectomy.  In December 2005, a VA physician noted that the 
Veteran had a ventral hernia.  The Veteran underwent surgical 
repair of the ventral hernia at a VA Medical Center (VAMC) in 
January 2006.  In a January 2006 rating decision, the RO 
established service connection and a separate disability rating 
for the ventral hernia and for surgical scars. 

On VA examination in May 2006, the Veteran reported that 
postoperative pain following the ventral hernia repair was 
decreasing, such that he no longer required pain medication.  He 
indicated that he continued to have frequent defecation, with 
semi-liquid stools more than six times daily.  He also indicated 
that he had fatigue.

In VA outpatient treatment in June 2006, the Veteran reported his 
diet was restricted, such that he avoided corn, seeds, nuts, all 
raw fruits and vegetables, potatoes, and starchy foods.  He 
stated that he had frequent loose stools, eight to ten times 
daily, including at least twice nightly, making him unable to 
sleep through the night.  He indicated that his frequent urgent 
need for the bathroom caused difficulty in social situations.

In a July 2006 statement, the Veteran asserted that the medical 
treatment he had undergone in recent years showed that his 
disability had increased since the assignment of the initial 
rating.

In a May 2006 decision, the United States Social Security 
Administration (SSA) found that the Veteran is disabled.  The SSA 
determination shows a primary diagnosis of major depression and a 
secondary diagnosis of ulcerative colitis.  In an August 2006 
rating decision, the RO granted a total disability rating based 
on individual unemployability (TDIU).

In VA outpatient treatment in October 2007, the treating 
physician reported that the Veteran had hyperglycemia.  

On VA examination in February 2008, the Veteran reported that he 
had bloating and pain following meals, with medication relieving 
the pain.  He stated that he had about fifteen bowel movements 
per day, including about three per night.  He indicated that he 
had urgency with bowel movements, and that the stools were loose 
to watery.  He relating having bloating and epigastric discomfort 
prior to bowel movements.  He indicated that he also had fatigue.  
He stated that the frequency and urgency of his bowel movements 
had a negative effect on his ability to maintain meaningful 
employment.  The examiner found no evidence of recurrence of the 
ventral hernia.

In a March 2009 statement, the Veteran wrote that frequent bowel 
movements due to his intestinal surgery prevented him from 
sleeping through the night, and required him to stay near a 
bathroom at all times.

In VA outpatient treatment in 2009 and 2010, the Veteran reported 
having abdominal pain after eating and having bowel movements 
about fifteen times per day.  In May 2009, he indicated that he 
had intermittent abdominal tenderness.  In June 2009, he asserted 
that the frequent bowel movements and constant rectal urgency 
affected all aspects of his psychosocial functioning.  Lower 
digestive tract endoscopy performed in January 2010 did not show 
evidence of obstruction or stricture.

As the Veteran's entire colon was surgically removed, his post-
surgical disorder is not ongoing ulcerative colitis, which is 
evaluated under Diagnostic Code 7323.  Rather, Diagnostic Code 
7329 is the most applicable code for evaluating the residuals of 
the intestinal resection that the Veteran underwent.  For the 
past several years, the Veteran has reported urgency and extreme 
frequency of bowel movements, interrupting sleep and sharply 
curtailing daytime activity.  Considering the effects of the 
symptoms residual to his intestinal surgeries, those symptoms 
reasonably constitute severe symptoms.  Clinicians who have 
examined and treated the Veteran have not provided objective 
findings regarding the reported bowel movement frequency, but 
also have not questioned the Veteran's accounts of the symptoms.  
The Veteran is competent to report his symptoms, and his reports 
are consistent and credible.  The symptoms more nearly 
approximate severe symptoms than moderate symptoms, and the 
disability picture warrants a 40 percent rating under Diagnostic 
Code 7329.

The Board has considered whether an even higher rating could be 
assigned under a different diagnostic code, but the evidence does 
not establish that he suffers from adhesions, stricture of the 
rectum or anus, colostomy, or prolapsed rectum.  While possible 
adhesions were originally noted, it was subsequently revealed 
that his complaints were related to a ventral hernia, which is 
separately compensated and cannot be considered when evaluating 
his status post colectomy and ileostomy.  See 38 C.F.R. § 4.14 
(the evaluation of the same manifestation or disability under 
different diagnoses is to be avoided).  Moreover, as noted above, 
the Veteran no longer suffers from ulcerative colitis as his 
colon was removed.  Thus, Diagnostic Codes 7301, 7323, 7332, and 
7334 are not for application, nor do any other diagnostic codes 
provide for a higher evaluation based on the evidence of record.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and he is 
being compensated for severe symptoms.  Thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 


ORDER

Entitlement to a 40 percent disability rating for ulcerative 
colitis, status post colectomy and ileostomy, is granted, subject 
to the laws and regulations controlling the disbursement of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


